

115 HRES 706 IH: Expressing support for the designation of a “Women’s Health Research Day”.
U.S. House of Representatives
2018-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 706IN THE HOUSE OF REPRESENTATIVESJanuary 19, 2018Ms. Schakowsky (for herself, Ms. Wasserman Schultz, Ms. Jackson Lee, Mrs. Watson Coleman, Mr. Quigley, Mr. Danny K. Davis of Illinois, Mr. Rush, Mrs. Lawrence, Mr. Foster, and Mr. Moulton) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for the designation of a Women’s Health Research Day.
	
 Whereas women constitute 50.4 percent of Americans; Whereas women across races, ethnicities, socioeconomic statuses, and age groups experience many diseases and disorders differently than men;
 Whereas the incidence, prevalence, symptomology, and severity of disease may differ between men and women across races, ethnicities, socioeconomic statuses, and age groups;
 Whereas women and men have fundamental biological differences; Whereas women across races, ethnicities, socioeconomic statuses, and age groups vary in the risks and benefits of medical therapies;
 Whereas for many years, women across races, ethnicities, socioeconomic statuses, and age groups were underrepresented in biomedical and clinical research;
 Whereas the improvement of women’s health relies on sex- and gender-based biomedical and clinical research;
 Whereas the promise of individualized medicine cannot be realized without sex- and gender-based parity in research;
 Whereas, on January 25, 2016, the National Institutes of Health (NIH) implemented a policy requiring federally funded investigators to consider sex as a biological variable in preclinical research; and
 Whereas this policy ushered in a new era of inclusivity and parity in women’s health research: Now, therefore, be it
	
 That the House of Representatives— (1)expresses support for the designation of a Women’s Health Research Day; and
 (2)supports efforts to— (A)recognize the importance of biomedical and clinical research to women’s health and well-being to advancing human health;
 (B)increase awareness of the value of sex- and gender-based biomedical research; and (C)encourage individuals, including researchers and patients, to advocate on behalf of sex- and gender-inclusive research across races, ethnicities, socioeconomic statuses, and age groups.
				